


Exhibit 10.21

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.  CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

MIVA/PSC Confidential

 

AMENDMENT NO. 1 TO

THE AGREEMENT AND WORK ORDER NO. 3

 

THIS AMENDMENT NO. 1 TO THE AGREEMENT AND WORK ORDER NO. 3 (this “Amendment”) is
entered into effective as of September 1, 2008 (the “Amendment Effective Date”)
by and between Customer, Inc. (“Customer”) and Perot Systems Corporation
(“Supplier”).

 


WHEREAS, EFFECTIVE MAY 11, 2007, SUPPLIER AND CUSTOMER ENTERED INTO A MASTER
SERVICES AGREEMENT (THE “MASTER AGREEMENT”) AND THE FOLLOWING STATEMENTS OF WORK
THEREUNDER (EACH, A “SOW”): (I) IT INFRASTRUCTURE STATEMENT OF WORK UNDER WHICH
SUPPLIER PROVIDES INFORMATION TECHNOLOGY AND RELATED SERVICES, (II) ADM
STATEMENT OF WORK UNDER WHICH SUPPLIER PROVIDES APPLICATIONS DEVELOPMENT AND
MAINTENANCE SERVICES, (III) F&A STATEMENT OF WORK UNDER WHICH SUPPLIER PROVIDES
FINANCE AND ACCOUNTING-RELATED BUSINESS PROCESS SERVICES, AND (IV) MEDIA SUPPORT
STATEMENT OF WORK UNDER WHICH SUPPLIER PROVIDES BUSINESS PROCESS SERVICES
RELATED TO CUSTOMER’S MEDIA AND ADVERTISING “PARTNERS.”


 

WHEREAS, effective November 26, 2007, Supplier and Customer entered into Work
Order No. 3 under the ADM Statement of Work (“Work Order 3”) describing the
services to be provided by Supplier in connection with the development and
implementation of applications to replace Customer’s existing, global Internet
advertising management systems (as described in Work Order 3, the
“Transformation Project”).

 

WHEREAS, Customer has requested that Supplier change and eliminate various
Services provided under the Agreement in an effort to reduce the Charges.  Such
changes include:  (i) the elimination of all Services provided in support of
Customer’s European operations to reflect the decreased scope and scale of its
European business, (ii) reduction of the number of FTEs in the Applications
Maintenance Pool, and (iii) termination of the F&A Statement of Work and the
assumption by Customer of Supplier’s responsibilities thereunder.

 

WHEREAS, Customer has requested that Supplier agree to certain changes in
connection with the Services provided by Supplier under Work Order No. 3
including Customer assuming responsibility for the procurement, purchase,
deployment, installation, configuration and implementation of the Transformation
Assets.

 

NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:

 

1.                                      ELIMINATION OF SERVICES FOR OR IN
SUPPORT OF CUSTOMER’S NON-US OPERATIONS

 

1.1                             Services

 

(a)                                General.   As of the Amendment Effective
Date, Supplier shall terminate and discontinue all Services for or in support of
operations of Customer or its Affiliates outside the United States (the
“Discontinued Non-US Services”).  Without limitation of the foregoing, the
Discontinued Non-US Services include:

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

(i)                                   any services performed by Supplier
personnel from locations in the United Kingdom other than the database
administration services currently provided by ***(the “England FTEs”), each of
which shall continue to the extent in support of Customer’s US operations,

 

(ii)                                any services related to the de-commission,
un-installation, movement, maintenance or support of Customer Equipment,
Software or Systems outside the United States, and

 

(iii)                             Media support for European operations for
which Supplier***.

 

(b)                               Transition.  Supplier and Customer will
reasonably cooperate in the orderly wind down of the services, functions,
responsibilities, tasks and operations comprising the Discontinued Non-US
Services.  Within three days after the Amendment Effective Date, Customer shall
notify Supplier of any assistance it requires in connection with such matters. 
Supplier shall seek to provide the same.  Any assistance shall be provided
subject to the availability of qualified Supplier resources.  Customer shall pay
Supplier Charges for any services provided to Customer or its Affiliates on a
time-and-materials basis at the following rates:

 

(i)                                   for services related to the IT
Infrastructure Statement of Work provided by the resource types identified in
Attachment D7 of the “Charges” Schedule to the IT Infrastructure Statement of
Work, Supplier will charge Customer at the applicable “Standard Hourly Rates”
set forth therein;

 

(ii)                                for services related to the ADM Statement of
Work provided by the resource types identified in Attachment D4 of the “Charges”
Schedule to the ADM Statement of Work, Supplier will charge Customer at the
applicable “Standard Hourly Rates”  set forth therein;

 

(iii)                             for services related to the Media Support
Statement of Work provided by the resource types identified in Attachment D1 of
the “Charges” Schedule to the Media Support Statement of Work, Supplier will
charge Customer at the applicable “FTE Rates” set forth therein; or

 

(iv)                            for all other such services, Supplier will
charge Customer at its standard commercial rates or such other rates as the
Parties agree.

 

1.2                               Service Levels.  As of the Amendment Effective
Date, those Service Levels applicable to the Discontinued Non-US Services set
forth below are hereby terminated including: ***.  Supplier shall not be
responsible for any Service Level Defaults caused by Customer’s decision to end
the Discontinued Non-US Services or the underlying changes made by Customer to
its business operations, except those Service Levels still in effect which are
unrelated to the Discontinued Non-U.S. Services.  Notwithstanding the foregoing,
Supplier agrees to continue ***, if requested to do so in writing by Customer
within three (3) Business Days of the Amendment Effective Date.

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

1.3                               Base Charges.   As of the Amendment Effective
Date, (a) the Baseline Service Charges set forth in Attachment D4 to the
“Charges” Schedule for the IT Infrastructure Statement of Work and (b) the Base
Charges set forth in Attachment D4 to the “Charges” Schedule for the ADM
Statement of Work shall be adjusted as set forth in the respective Attachments
to such Statements of Work attached to this Amendment.  The Base Charges set
forth in Attachment D2 to the “Charges” Schedule for the Media Support Statement
of Work shall not be adjusted by virtue of this Amendment.  However, effective
September 1, 2008, Supplier shall no longer charge additional Base Charges for
the *** currently providing Services under the Media Support Statement of Work
in support of Customer’s European operations, unless Customer elects to continue
the use of such *** as set forth above.

 

1.4                               Resource Baselines.

 

(a)                                  IT Infrastructure Statement of Work. 
Within thirty (30) days after the Amendment Effective Date, Supplier shall
complete an inventory or count (“Physical Inventory”), of the Resource Units
under the IT Infrastructure Statement of Work, measured as of the Amendment
Effective Date.  Upon completion of the Physical Inventory, the Resource
Baselines for such Resource Units shall be adjusted to reflect the results of
the inventory and the applicable Deadbands and Bands shall be adjusted
accordingly.  For clarity, (i) no ARCs or RRCs shall apply to any difference
between the number of Resource Units reflected in Attachment D1 to the IT
Infrastructure Statement of Work and the number of Resource Units determined by
the Physical Inventory and (ii) the Baseline Service Charge (as adjusted
pursuant to Section 1.3) shall not be affected by the Physical Inventory.

 

(b)                                 ADM and Media Support Statements of Work. 
As of the Amendment Effective Date, the baseline number of FTEs in the
Applications Maintenance Pool and the FTE Baseline for the Media Support
Statement of Work shall be adjusted as set forth in the Attachments D1 attached
to this Amendment.

 

1.5                             EU Personnel

 

(a)                                Each of Supplier, acting individually and on
behalf of Perot Systems Europe Limited (“Supplier Subsidiary”), and Customer,
acting individually and on behalf of MIVA (UK) Limited (“Customer Subsidiary”),
hereby agrees that Section 2.4 of the Local Transfer Agreement shall continue to
apply save that the Supplier Subsidiary shall be permitted to ***.

 

(b)                                Indemnity.  Customer shall indemnify and hold
Supplier, Supplier Subsidiary and other Supplier Indemnities harmless against
all and any costs, expenses, (including reasonably incurred legal fees)
liabilities, damage, losses and demands:

 

(i)                                     arising out of or relating to ***; or

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

(ii)                                as a result of Customer Subsidiary’s failure
or alleged failure to comply with its obligations under ***; or

 

(iii)                             by virtue of any substantial change made or
proposed by Customer Subsidiary in the ***; or

 

(iv)                            by virtue of the transfer of ***; or

 

(v)                               arising out of or relating to the ***

 

2.                                      REDUCTION OF THE NUMBER OF FTEs IN THE
APPLICATIONS MAINTENANCE POOL

 

2.1                               Services.

 

(a)                                General.  As of the Amendment Effective Date,
Supplier agrees to reduce the (i) FTEs in the Applications Maintenance Pool and
(ii) the “floors” or minimum applicable to such FTEs (as described in
Section 3.3(b) of the “Charges” Schedule to the ADM Statement of Work), in each
case as set forth in Attachment D1 to the ADM Statement of Work attached to this
Amendment. The Services that are or would be performed by the FTEs to be removed
by virtue of this Section are referred to herein as the “Discontinued ADM
Services.”

 

(b)                                Future Project Capability.  To the extent
that the reduction in the number of FTEs negatively impacts the ability of
Supplier to perform Projects within the Base Charges , the number of Projects
that will be chargeable is likely to increase.  As provided in Exhibit 11 to the
Master Agreement, Supplier shall not perform Project Services without the prior
written consent of Customer.

 

(c)                                Existing Projects/ Warranty Work.  Customer
acknowledges and agrees that, except for the *** and the Transformation Project
(to be completed in accordance with the terms of Work Order 3), there are no
existing, in-flight Projects related to the Discontinued Non-U.S. Services.

 

(d)                                ADM Base Services.  Customer acknowledges and
agrees that the reduction in the number of FTEs may negatively impact the
ability of Supplier to perform certain of the Tasks described in Schedule A of
the ADM Statement of Work and that, as a result of the reductions, some Tasks
will not be performed as part of the Base Services.  As provided in Schedule A
of the ADM Statement of Work, the Parties will use the program and project
management processes described in such Schedule to identify any Tasks that
cannot be performed by the existing FTEs.

 

2.2          Service Levels.  As of the Amendment Effective Date, the following
Service Levels applicable to the ADM Statement of Work are hereby terminated:
***.  For purposes of ***

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

2.3                               Baseline Charges.   As of the Amendment
Effective Date, the Base Charges for the ADM Statement of Work shall be adjusted
as set forth in the Attachment D2 attached to this Amendment.

 

3.                                    TERMINATION OF F&A STATEMENT OF WORK

 

3.1                               Services.  Effective September 1, 2008, the
F&A Statement of Work shall be terminated.  The Services that are or would be
performed under the F&A Statement of Work are referred to herein as the
“Discontinued F&A Services”.

 

3.2                               Transition.  Supplier and Customer will
reasonably cooperate in the orderly wind down of the services, functions,
responsibilities, tasks and operations comprising the Discontinued F&A
Services.  Within three days after the Amendment Effective Date, Customer shall
notify Supplier of any assistance it requires in connection with such matters. 
Supplier shall seek to provide the same.  Any such assistance shall be provided
subject to the availability of qualified Supplier resources.  Supplier shall not
be required to cause its personnel in India to travel outside the country as
part of such assistance.  Customer shall pay Supplier Charges for any such
services provided to Customer or its Affiliates on a time-and-materials basis at
the following rates:

 

(a)                                for services provided by the resource types
identified in Attachment D1 of the “Charges” Schedule to the F&A Support
Statement of Work, Supplier will charge Customer at the applicable “FTE Rates”
set forth therein; or

 

(b)                               for all other such services, Supplier will
charge Customer at its standard commercial rates or such other rates as the
Parties agree.

 

4.                                    CHANGES RELATED TO THE TRANSFORMATION
PROJECT

 

4.1                               Transformation Assets.  Effective as of
July 1, 2008, Customer, not Supplier, shall be responsible for the procurement,
purchase, deployment, installation, configuration and implementation of the
Transformation Assets.  Section 15(e) of Work Order 3, and Section 4(b) of Annex
1A thereto, are hereby terminated in their entirety.

 

Open Source Software.  Customer agrees that the list of “Permitted Open Source
Software” attached as Annex 3 to Work Order 3 shall be expanded to include: ***

 

5.                                    TERMINATION CHARGES FOR THE DISCONTINUED
SERVICES

 

5.1                               Unrecovered Investments Termination Charges,
Financed Costs Termination Charges or Other Termination Charges.   Supplier
hereby waives, releases and forever discharges Customer and its Affiliates from
and against any and all Claims for ***.

 

5.2          Make Whole Costs

 

(a)                                General.  Customer shall reimburse Supplier
for any costs described in this Section 5.2 in connection with the Discontinued
Services (“Make Whole Costs”).  Supplier shall use commercially reasonable
efforts to minimize Make Whole Costs.  Notwithstanding Section 6.4, Supplier
shall invoice Customer for Make Whole Costs as and when they are incurred or
become due, but Customer shall not be responsible for any such expenses not
identified within ninety (90) days after the Amendment Effective Date.  Supplier
will provide all information reasonably requested by Customer in connection with
the Make Whole Costs including any updates with respect to the timing or amount
thereof.

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

(b)                               Equipment.  Make Whole Costs shall include the
following for Cost Plus Assets and other Equipment that Supplier uses
exclusively for the provision of the Discontinued Services and that Supplier is
unable to redeploy or otherwise avoid.

 

(i)                                   Leased Equipment.  With respect to such
Equipment that is leased by Supplier, Make Whole Costs shall consist of: (A) any
termination or cancellation charges (or similar amounts) that Supplier is
contractually required to pay to a third party in connection with the early
termination of such lease, (B) subject to clause (C), any non-cancelable charges
that Supplier is contractually required to pay to a third party during the
remaining term of such lease; and (C) any lease or other payments previously
paid by Supplier under any Equipment leases which are not fully amortized (on
the basis regularly and consistently used by Supplier for such items) as of the
date that such Equipment leases are no longer used in the provision of
Discontinued Services.

 

(ii)                                Supplier Owned Equipment. With respect to
such Equipment that is owned by Supplier, Make Whole Costs shall consist of the
net book value of such Equipment as of the Amendment Effective Date (calculated
using a straight-line method over a period equal to the applicable asset useful
life), whereupon title to such Equipment shall be transferred to Customer
pursuant to Section 12.5(a) of the Master Agreement.

 

(c)                                Software and Other Third Party Contracts. 
Make Whole Costs shall include the following for any Cost Plus Assets and other
Supplier-Licensed Software or other Third Party contract (other than any
Equipment lease but including any Replacement Agreements) that Supplier uses
exclusively for the provision of the Discontinued Services: (i) any termination
or cancellation charges (or similar amounts) that Supplier is contractually
required to pay to a Third Party in connection with the early termination of
such lease, license or other contract; (ii) subject to clause (iii), any
non-cancelable charges that Supplier is contractually required to pay to a third
party during the remaining term of such lease, license or other contract; and
(iii) any lease, license or other contract or other payments previously paid by
Supplier under the Third Party Contract which are not fully amortized (on the
basis regularly and consistently used by Supplier for such items) as of the date
that such Third Party Equipment leases are no longer used in the provision of
Discontinued Services.  Without limitation of the foregoing, with respect to the
invoices from *** that Supplier currently pays and re-bills to Customer as a
Pass-Through Charge, Supplier shall deliver to Customer any invoices received
after the Amendment Effective Date and Customer shall pay such invoices directly
to ***.

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Supplier Employees.  ***

 

6.                                    OTHER AGREEMENT CHANGES

 

6.1                               Service Level Credits

 

(a)                                  Existing Service Level Credits.  Customer
hereby waives, releases and forever discharges Supplier and its Affiliates from
and against any and all Claims for Service Level Credits or for Losses arising
from or related to Service Level Defaults alleged to have occurred prior to the
Amendment Effective Date.

 

(b)                                 Future Service Level Credits.  In no event
shall Supplier be required to provide Service Level Credits to Customer unless
and until the aggregate amount of such Service Level Credits for the month
exceeds ***, in which case Supplier shall only be required to provide the excess
over such amount.  For example, if the Service Level Credits that would
otherwise be due were ***, Supplier would be required to provide Customer with
*** in Service Level Credits.

 

6.2                               ***

 

6.3                               Termination Charges.  As of the Amendment
Effective Date, the Termination Charges for each of the IT Infrastructure
Statement of Work, ADM Statement of Work and Media Statement of Work shall be
adjusted as set forth in the Schedules O attached to this Amendment.

 

6.4                               Invoices.

 

(a)                                Timing.   Effective October 1, 2008,
Section 4.3(b) of the Master Agreement is hereby revised to provide in its
entirety:

 


ALL AMOUNTS DUE TO SUPPLIER AND SET FORTH ON AN INVOICE DELIVERED PURSUANT TO
PARAGRAPH (A) ABOVE AND THE APPLICABLE STATEMENT OF WORK SHALL BE DUE AND
PAYABLE WITHIN TEN (10) DAYS OF CUSTOMER’S RECEIPT OF SUCH INVOICE.   ANY
AMOUNTS NOT PAID WHEN DUE WILL BEAR INTEREST FROM THE DUE DATE UNTIL PAID AT THE
LESSER OF (I) THE HIGHEST RATE ALLOWED BY LAW AND (II) ONE PERCENT (1%) SIMPLE
INTEREST PER MONTH, PRO-RATED FOR PARTIAL MONTHS.


 

Notwithstanding the foregoing, (a) Supplier’s invoice for Charges for the month
of August, 2008 shall be due on or before August 31, 2008 and (b) Supplier’s
invoice for Charges for the month of September, 2008 shall be due within 30 days
after Customer’s receipt thereof.

 

(b)                                Currency and Invoiced/ Invoicing Entity. 
Notwithstanding Section 2.3 of the “Charges” Schedules to the IT Infrastructure
Statement of Work or ADM Statement of Work or anything else to the contrary,
effective August 1, 2008, all Charges and other amounts due Supplier under the
Agreement will be invoiced by Supplier in US Dollars and will be payable (in the
currency in which they are invoiced) directly by Customer.

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

6.5                             Disputed Charges.  Section 4.7(b) of the Master
Agreement is hereby revised to provide in its entirety:

 

If the total Charges then under dispute pursuant to this Section 4.7 exceed
$***Customer shall pay the amount exceeding the $*** to Supplier under protest. 
All amounts determined through the Dispute Resolution Procedures to be owed by
one Party to the other Party shall be paid or credited promptly upon resolution
of the Dispute, together with interest at the lesser of (i) the highest rate
allowed by Law and (ii) one percent (1%) simple interest per month, pro-rated
for partial months.

 

6.6                             Cost Plus.  Customer acknowledges and agrees
that it has experienced a “Customer Financial Condition Event” as defined in
Section 6.4(c) of the “Charges” Schedule to the IT Infrastructure Statement of
Work.  Accordingly, as provided in that “Charges” Schedule, Supplier may
require, as a condition precedent to its obligations under the Asset Allocation
Matrix, that any Cost Plus Assets be procured as Other Products and Services
under Section 7 of such “Charges” Schedule and paid for by Customer in advance
of Supplier’s obtaining or agreeing to obtain such Cost Plus Assets.  For
clarity, Supplier shall not have financial responsibility for the refresh of any
Customer Assets (whether before or after completion of the Transformation
Project) except where Supplier, in its sole discretion, agrees to procure the
refreshed items as Other Products and Services under Section 7 of such “Charges”
Schedule and Customer agrees to pay in advance of Supplier’s obtaining or
agreeing to obtain such items.

 

7.                                      ACKNOWLEDGEMENT OF ONGOING CUSTOMER
PAYMENT OBLIGATIONS

 

Nothing in this Amendment shall affect Customer’s payment obligations with
respect to the Charges and other amounts invoiced by Supplier prior to the
Amendment Effective Date (“Outstanding Charges”).  Customer shall pay such
Outstanding Charges in accordance with Section 4.3 of the Master Agreement. 
Except with respect to invoices issued in connection with Work Order 3,
Section 4.7 of the Master Agreement shall not apply with respect to the
Outstanding Charges.  Customer acknowledges and agrees, and agrees not to
challenge or contest (or to allow its Affiliates or successors including any
bankruptcy trustee, receiver or the equivalent to challenge or contest, to the
extent that Customer legally has such right), that (a) Customer owes the
Outstanding Charges to Supplier without set-off counterclaim, set off or defense
under the Agreement or otherwise, or (b) Customer UK, and not Customer, is
responsible for the Charges for the Discontinued Services or that Customer’s
obligations to pay Charges under the Agreement are in any way affected by any
bankruptcy, insolvency, receivership or similar proceedings to which Customer UK
is or may be a party.

 

8.                                      AMENDED PROVISIONS

 

Effective as of the dates specified in the table below, the following
Exhibit and Attachments to the Agreement are hereby stricken in their entirety
and replaced, respectively, with those attached to this Amendment:

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

Master Agreement/
Statement of Work

 

Exhibit -
Schedule/
Attachment

 

Name

 

Amendment
Section
Reference

Master Agreement

 

Exhibit 6
Exhibit 10

 

Governance
Form of Invoice

 

None
Section 6.4

 

 

 

 

 

 

 

IT Infrastructure

 

Schedule D, Attachment D4

 

Baseline Service Charges

 

Section 1.3

 

 

Schedule O

 

Termination Charges

 

Section 6.3

 

 

 

 

 

 

 

ADM

 

Schedule D, Attachment D1

 

Resource Baselines

 

Sections 1.4(b) and 2.1(a)

 

 

Schedule D, Attachment D2

 

Base Charges

 

Sections 1.3 and 2.4

 

 

Schedule O

 

Termination Charges

 

Section 6.3

 

 

 

 

 

 

 

Media Support

 

Schedule D, Attachment D1

 

Resource Baselines

 

Section 1.4(b)

 

 

Schedule O

 

Termination Charges

 

Section 6.3

 

9.                                      MISCELLANEOUS

 

9.1                               No Waiver.  No waiver or course of dealing
shall be deemed to have occurred as a result of this Amendment including with
respect to Supplier’s right to receive Termination Charges as specified in the
Agreement.

 

9.2                               Due Authorization.  This Amendment has been
duly authorized, executed and delivered by each of Customer and Supplier and
constitutes a valid and binding agreement of it, enforceable in accordance with
its terms.

 

9.3                               Interpretation.  Unless otherwise specified,
capitalized terms used herein shall have the respective meaning ascribed to each
by the Agreement or Work Order 3 except as otherwise expressly set forth in this
Amendment.  The words “include” and “including” shall not be construed as terms
of limitation.  Neither this Amendment nor any provision contained in this
Amendment will be interpreted in favor of or against any Party hereto because
such Party or its legal counsel drafted the Amendment or such provision.  The
Parties hereby declare that the terms of this Amendment have been completely
read; and that each Party has discussed the terms of this settlement with legal
counsel of its choice and said terms are fully understood and voluntarily
accepted.

 

9.4                               Counterparts.  This Amendment may be executed
by the Parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a number
of copies hereof each signed by less than all, but together signed by all of the
Parties hereto.

 

9.5                               Applicability of Provisions of Agreement and
Work Order 3.  This Amendment is subject to, and shall be governed by, all of
the provisions of the Agreement or Work Order 3, except to the extent such
provisions are expressly modified by this Amendment.  To the extent this
Amendment conflicts with, overlaps or is inconsistent with the terms or
conditions of the Agreement or Work Order 3, the terms of the former shall
control.  All other terms and conditions of the Agreement shall remain in full
force and effect and shall be unaffected by this Amendment.

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

9.6                               Entire Agreement.  This Amendment, including
the attachments, constitutes the final, entire and exclusive agreement between
the Parties with respect to their subject matter, and there are no prior
representations, understandings, or agreements relative hereto which are not
expressed herein.

 

SPACE BELOW INTENTIONALLY BLANK — SIGNATURE PAGE FOLLOWS

 

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

MIVA/PSC Confidential

 

IN WITNESS WHEREOF, Customer and Supplier have each caused this Amendment to be
signed and delivered by its duly authorized officer, all as of the Amendment
Effective Date.

 

 

PEROT SYSTEMS CORPORATION

MIVA, INC.

 

By:

By:

 

Name:

Eric Hutto

 

Name:

 

Title:

Vice President

 

Title:

 

 

11

--------------------------------------------------------------------------------
